              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00119-MR-WCM


PORCEA GREEN, individually and  )
on behalf of all others similarly
                                )
situated,                       )
                                )
                   Plaintiff,   )
                                )
      vs.                       )            ORDER
                                )
DEVILLE ASSET MANAGEMENT,       )
LTD.,                           )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s Motion to Stay

and Notice of Receivership [Doc. 17].      The Plaintiff consents to the

Defendant’s Motion.

      For the reasons stated in the Defendant’s Motion, and for cause

shown,

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Stay

[Doc. 17] is GRANTED, and this action is hereby STAYED until further Order

of the Court.

      IT IS FURTHER ORDERED that the parties shall file a status report

with the Court every ninety (90) days until such time as the receivership
action pending in the United States District Court for the District of Maryland

is resolved.

      IT IS SO ORDERED.

                           Signed: November 16, 2018




                                         2
